SCHWARTZ, Chief Judge.
The Supreme Court’s decision in Zuckerman v. Hofrichter & Quiat, P.A., 646 So.2d 187 (Fla.1994), quashing Donald S. Zuckerman, P.A. v. Hofrichter & Quiat, P.A., 629 So.2d 218 (Fla. 3d DCA 1993), that the disability insurance settlement receivable by the judgment debtor was exempt from garnishment under section 222.18, Florida Statutes (1991), plainly required the return not only of the principal sum which had been wrongfully garnished but of the interest on that amount as well. See Hill v. First Nat’l Bank, 79 Fla. 391, 84 So. 190 (1920); Mann v. Thompson, 118 So.2d 112 (Fla. 1st DCA 1960). Accordingly, the contrary ruling below is reversed and the cause remanded for appropriate determination of the amount of interest in question.